DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “Stickley discloses a clamp 10 that is coupled to a surgical table via a ridge 56 formed in the surgical table. See Stickley, col. 3, In. 59 to col. 4, In. 21; and Fig. 4. The Office Action cites Stickley's clamp 10 as teaching the claimed "first portion of the coupling" and Stickley's ridge 56 as teaching the claimed "second portion of the coupling." Office Action, pages 2-3. However, Stickley's ridge does not meet the requirements of the claimed "second portion" as amended claim 1 requires that "the second portion is configured to be attachable to the patient support" (emphasis added). That is, Stickley's table is formed with the ridge, rather than the ridge being attachable to the table. Further, Stickley discloses that the accessory may be slid onto the tabletop from an end of the ridge and longitudinally moved to a desired location on the tabletop, and then the clamp body is rotated downwardly to position the clamp bar underneath the bottom surface to clamp the accessory into place on the tabletop. See Stickley, col. 1, In. 6-11; and col. 4, In. 12-21. Accordingly, Stickley teaches that the clamp with the accessory is only movable to position the accessory at a desired location on the tabletop and then is clamped into place (i.e., no longer movable). Thus, in contrast to amended claim 1, Stickley does not disclose that the clamp is "configured to provide and maintain, in interaction with a second portion of the coupling, a movable connection that connects the accessory rail to a patient support" (emphasis added). Nor does Stickley disclose that "while connected, the first portion of the coupling is configured to be movable in relation to the second portion," as required in amended claim 1 (emphasis added).”
This is not found persuasive. The connection is moveable at any time in Stickley by simply loosening the clamp and then sliding the clamp and attached rail and accessories down the ridge in either direction. In that event, the clamp would remain connected with the ridge and tabletop while sliding. There is nothing in the claim to further differentiate the movable connection from that of Stickley, and thus the primary reference continues to read on the claim. 
Applicant also argued, “Allen does not cure the deficiencies of Stickley. Allen discloses a hand table that is mounted, via first and second mounting devices, to rails provided on each side of the main surgical table. See Allen, col. 3, In. 22 through col. 4, line 12; and Fig. 1 and 2. The first mounting device includes upper and lower jaws that are provided with a fastener to positively attach the device to the rail, and the second mounting device includes a pair of interconnected hook-shaped members which are hooked over the opposite rail. Id. Allen does not disclose that the mounting devices are movable once attached to the rails. Thus, Allen fails to disclose that the mounting devices are "configured to provide and maintain, in interaction with a second portion of the coupling, a movable connection that connects the accessory rail to a patient support," as required by amended claim 1 (emphasis added). Nor does Stickley disclose that "while connected, the first portion of the coupling is configured to be movable in relation to the second portion," as required in amended claim 1 (emphasis added). Nool does not cure the deficiencies of Stickley and Allen. Nool discloses a holder with a holster and a clamping device that is configured to attach the holster to a rail. See Nool, paragraphs [0006]-[0007]. The holster includes an opening that receives a PIM device with a cable. Id. In contrast to amended claim 1, Nool's clamping device, which attaches to the rail, is not disclosed as being further configured to connect to a second portion attached to the patient support. Thus, Nool fails to teach that the clamping device attached to the rail is "configured to provide and maintain, in interaction with a second portion of the coupling, a movable connection that connects the accessory rail to a patient support" or "while connected, the first portion of the coupling is configured to be movable in relation to the second portion," as required in amended claim 1. Rather, the Office Action cites Nool as teaching sliding the PIM holder, and received PIM device with a cable, along the rail.”
This is not persuasive. Allen and Nool are not being used to teach the quoted claim limitations, Stickley is being used to teach the quoted claim limitations, and thus arguments related to Allen and Nool teaching the limitations are not relevant to the current rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4-6, and 8-14 is/a re rejected under 35 U.S.C. 103 as being unpatentable over Stickley (US Patent 6023800) in view of Easterling (US Patent 6499158) further in view of Nool (US Patent Application Publication 20140007408).
Regarding claim 1, Stickley teaches a holding device, comprising: an accessory rail (Figure 4; 52); and a first portion of a coupling (Figure 4; clamp 10); wherein the accessory rail is configured as an attachment interface for temporary attachment of medical equipment at a patient support (Column 3; lines 52-55); wherein the accessory rail is rigidly connected to the first portion of the coupling (Figure 4; 54 is a rigid connection); wherein the  first portion of the coupling is configured to provide and maintain, in interaction with a second portion (Figure 4; 56) of the coupling, a movable connection that connects the accessory rail to a patient support; wherein the movable connection is configured to provide a horizontal sliding movement of the accessory rail in relation to the patient support (Figure 1; the holding device at 10 can be placed anywhere, and slid along the ridge 56 for repositioning, See Column 4; lines 12- 21), wherein, while connected the first portion of the coupling is configured to be movable in relation to the second portion (Figure 1; while connected but loosened the clamp 10 can slide along the ridge). Stickley does not specifically teach wherein the moveable connection is configured to provide the horizontal sliding movement of the accessory rail with attached medical equipment while maintaining an energy or data connection to the attached medical equipment and wherein the second portion is configured to be attachable to the patient support. Easterling teaches wherein the second portion is configured to be attachable to the patient support (Figure 1; 20 and Column 3; lines 60-65). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the second portion of the coupling of Stickley to include a detachable rail as in Easterling in order to create an even more secure connection between the clamp and table and allow for the rail to be easily replaced. Nool teaches wherein the moveable connection is configured to provide the horizontal sliding movement of the accessory rail with attached medical equipment while maintaining an energy or data connection to the attached medical equipment (Figure 1; 100 shows a cable on the medical equipment held at 100, and see also Abstract “a PIM holder for attaching a PIM device having a cable to a rail in a medical environment,”, and Paragraph 48 describes sliding the PIM holder along the rail during a procedure, when the cable would be attached and remain that way). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the horizontal sliding of Stickley to occur when the medical devices attached to the accessory rail 52 were plugged into a data or energy connection as in Nool in order to allow the devices to be “quickly loosened and slid along the rails when desired providing convenience to a physician during a medical procedure” (Nool Paragraph 74). 
Regarding claim 2, Stickley does not specifically teach the attached medical equipment comprises at least one device from the group consisting of monitor units, X-ray imaging units, ultrasound units, patient monitoring units and interventional tool operating units. Nool teaches the attached medical equipment comprises at least one device from the group consisting of monitor units, X-ray imaging units, ultrasound units, patient monitoring units (Abstract “A PIM holder for attaching a PIM device having a cable) and interventional tool operating units. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the accessory rail of Stickley to be use to mount a PIM device in order to administer EKG monitoring to users.
Regarding claim 4, Stickley teaches the first portion of the coupling is configured to provide, in interaction with the second portion of the coupling, a fixation (Figure 4; 48) for temporary fixing of the accessory rail in relation to the patient support.
Regarding claim 5, Stickley does not teach the second portion of the coupling is a mounting rail configured to be attached to the patient support; and wherein the accessory rail is shiftable at least partly outside a range of the mounting rail to enlarge a range of mounted medical equipment. Easterling teaches the second portion of the coupling is a mounting rail (Figure 1; 20) configured to be attached to the patient support; and wherein the accessory rail is shiftable at least partly outside a range of the mounting rail to enlarge a range of mounted medical equipment (Both Stickley and Easterling have accessory rails (52 in Stickley and 86 in Easterling) which can be slid to any position, including partially engaged positions with the second portion of the coupling). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the second portion of the coupling of Stickley to include a rail as in Easterling in order to create an even more secure connection between the clamp and table.
Regarding claim 6, Stickley does not teach the first and/or second portion of the coupling comprises a rail. Easterling teaches the first and/or second portion of the coupling comprises a rail (Figure 1; 20). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the second portion of the coupling of Stickley to include a rail as in Easterling in order to create an even more secure connection between the clamp and table.
Regarding claim 8, Stickley teaches the accessory rail (Figure 4; 52) is configured with a first cross-section or profile in order to provide a first type of coupling interface for mounting of medical equipment; and the first portion of the coupling provides a second type of coupling interface to be mounted to a second cross-section or profile (Figure 4; the profile of 56 is a second profile); and wherein the holding device serves as an adapter between the first and the second type of coupling interface.
Regarding claim 9, Stickley teaches a system for holding equipment at a patient support, the system comprising: a patient support (Figure 4; 14); and a holding device according to claim 1 (See Figure 4): wherein the holding device is removably attached to the patient support; wherein medical equipment is attachable to the accessory rail (Column 3; lines 52-55): and wherein, in relation to the patient support, the accessory rail is movable in a horizontal sliding movement direction (See Column 4; lines 12-21).
Regarding claim 10, Stickley teaches medical equipment (Column 3; lines 52-55); wherein the medical equipment is removably attached to the accessory rail of the holding device. Stickley does not specifically teach wherein the medical equipment comprises at least one of the group of: monitor units, X-ray imaging units, ultrasound units, patient monitor and interventional tool operating units. Nool teaches wherein the medical equipment comprises at least one of the group of: monitor units, X-ray imaging units, ultrasound units, patient monitor (Abstract “A PIM holder for attaching a PIM device having a cable) and interventional tool operating units. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the accessory rail of Stickley to be used to mount a PIM device in order to administer EKG monitoring to users.
Regarding claim 11, Stickley teaches an arrangement of the medical equipment is provided on the accessory rail in a mounted configuration (Column 3; lines 52-55); and wherein the arrangement of the medical equipment is movable in a horizontal sliding movement and/or detachable from the patient support while maintaining the mounted configuration on the accessory rail (See Column 4; lines 12-21).
Regarding claim 12, Stickley teaches at least one further accessory rail is provided that is connected to a further first portion of the coupling (Figure 1; 52, right and left); wherein the further accessory rail is adapted to be equipped with a second arrangement of the medical equipment provided on the accessory rail in a second mounted configuration (Column 3; lines 52-55). 
Regarding claim 13, Stickley teaches a method for removably providing medical equipment at a patient support, comprising: a) providing an accessory rail (Figure 4; 52) that is rigidly connected to a first portion (Figure 4; clamp at 22) of a coupling of a holding device; wherein the accessory rail is configured as an attachment interface for temporary attachment of medical equipment at a patient support (Column 3; lines 52-55); b) coupling the first portion to a second portion (Figure 4; 56) of the coupling attached to the patient support, such that, in interaction with the second portion of the coupling, a movable connection of the accessory rail to the patient support is provided (See Column 4; lines 12-21); and maintained (Figure 1; while connected but loosened the clamp 10 can slide along the ridge) and d) horizontally sliding the accessory rail in relation to the patient support (See Column 4; lines 12-21); wherein, while connected  (Figure 1; while connected but loosened the clamp 10 can slide along the ridge), the first portion of the coupling is movable in relation to the second portion (See Column 4; lines 12-21). Stickley does not specifically teach the horizontal sliding is with attached medical equipment while maintaining an energy or data connection to the attached medical equipment and wherein the second portion is configured to be attachable to the patient support. Easterling teaches wherein the second portion is configured to be attachable to the patient support (Figure 1; 20 and Column 3; lines 60-65). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the second portion of the coupling of Stickley to include a detachable rail as in Easterling in order to create an even more secure connection between the clamp and table and allow for the rail to be easily replaced. Nool teaches the horizontal sliding is with attached medical equipment while maintaining an energy or data connection to the attached medical equipment (Figure 1; 100 shows a cable on the medical equipment held at 100, and see also Abstract “a PIM holder for attaching a PIM device having a cable to a rail in a medical environment,”, and Paragraph 48 describes sliding the PIM holder along the rail during a procedure, when the cable would be attached and remain that way). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the horizontal sliding of Stickley to occur when the medical devices attached to the accessory rail 52 were plugged into a data or energy connection as in Nool in order to allow the devices to be “quickly loosened and slid along the rails when desired providing convenience to a physician during a medical procedure” (Nool Paragraph 74).
Regarding claim 14, Stickley teaches temporarily attaching medical equipment at a patient support by the attachment interface of the accessory rail (Column 3; lines 52-55); and/or fixating (Figure 4; 48) of the accessory rail for temporary fixing of the accessory rail in relation to the patient support.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickley (US Patent 6023800) in view of Easterling (US Patent 6499158) in view of Nool (US Patent Application Publication 20140007408) in view of Elias (US Patent Application Publication 20180085270).
Regarding claim 7, Stickley does not teach the first portion of the coupling comprises an accommodation for a rail with a profile as the accessory rail, and the second portion of the coupling comprises a rail with a profile of the accessory rail. Elias teaches the first portion of the coupling comprises an accommodation for a rail with a profile as the accessory rail (Figure 1; 3, has the same profile as accessory rail 4a), and the second portion of the coupling comprises a rail with a profile of the accessory rail (Paragraph120-121 "a first attachment portion in the form of a female cut out 3 in the corresponding shape to a side rail of an operating table or bed, configured to engage with the side rail using a clamp" and "The attachment device 1 also includes a second attachment portion (generally indicated by arrow 4) which has a male portion 4a (with the same profile as a side rail portion) configured for attachment to"). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the clamp and second coupling portion of Stickley to match the profile of the accessory rail because doing so would simply be a change in shape and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).
Regarding claim 15, Stickley does not specifically teach e) substituting the accessory rail with a further accessory rail. Elias teaches e) substituting the accessory rail with a further accessory rail (Figure 1 shows 3, which attaches to a first accessory rail, substituted with 4a, another accessory rail, see also Paragraph 120-121 "a first attachment portion in the form of a female cut out 3 in the corresponding shape to a side rail of an operating table or bed, configured to engage with the side rail using a clamp" and "The attachment device 1 also includes a second attachment portion (generally indicated by arrow 4) which has a male portion 4a (with the same profile as a side rail portion) configured for attachment to"). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the clamp and second coupling portion of Stickley to match the profile of the accessory rail because doing so would simply be a change in shape and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).
Claims 16 and 17 is/a re rejected under 35 U.S.C. 103 as being unpatentable over Stickley (US Patent 6023800) in view of Easterling (US Patent 6499158) further in view of Nool (US Patent Application Publication 20140007408) further in view of Allen (US Patent 5287575).
Regarding claim 16, Stickley does not teach wherein the accessory rail provides an attachment length of at least a half of a patient table's length. Allen teaches wherein the accessory rail provides an attachment length of at least a half of a patient table's length (Figure 1; 8). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the accessory rail of Stickley to be longer because a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Stickley does not teach wherein the accessory rail provides an attachment length of at least a half of a patient table's length. Allen teaches wherein the accessory rail provides an attachment length of at least a half of a patient table's length (Figure 1; 8). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the accessory rail of Stickley to be longer because a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673